 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ANDRE KENNETH STUCKEY,                            Case No. 2:20-cv-00834 TLN JDP
12
                                            Plaintiff, [PROPOSED] ORDER
13
                    v.
14

15   STATE OF CALIFORNIA, et al. ,
16                                       Defendants.
17

18
           The Court, having considered Defendants’ motion to modify the discovery and scheduling
19
     order, and good cause having been shown:
20
           IT IS ORDERED: Defendants’ motion, ECF No. 34, is granted. Discovery in this case is
21
     stayed. The deadlines to serve written discovery requests, conclude discovery, and file
22
     dispositive motions are vacated. These deadlines shall be re-set, if necessary, following
23
     resolution of Defendants’ motion to revoke Plaintiff’s in forma pauperis status.
24

25   IT IS SO ORDERED.
26
27   Dated:    July 8, 2021
                                                       JEREMY D. PETERSON
28
 1   UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
